 


115 HRES 311 EH: Reaffirming the 40 years of relations between the United States and the Association of Southeast Asian Nations (ASEAN), and the shared pursuit of economic growth and regional security in Southeast Asia.
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 311
In the House of Representatives, U. S.,

September 27, 2017
 
RESOLUTION
Reaffirming the 40 years of relations between the United States and the Association of Southeast Asian Nations (ASEAN), and the shared pursuit of economic growth and regional security in Southeast Asia.
 
 
Whereas on September 10, 1977, the United States and the Association of Southeast Asian Nations (in this resolution referred to as ASEAN) established dialogue relations, with 2017 marking the 40th anniversary of United States-ASEAN relations; Whereas on August 8, 2017, ASEAN will celebrate 50 years of regional cooperation towards greater stability, peace, and prosperity in Southeast Asia;
Whereas on April 29, 2008, the United States was the first non-ASEAN country to appoint an ambassador to ASEAN and the United States became the first dialogue partner to establish a permanent mission to ASEAN in 2010; Whereas the United States committed in 2009 to hold an annual United States-ASEAN Leaders’ Meeting, and upgraded the commitment in 2012 to an annual United States-ASEAN Summit;
Whereas on April 20, 2017, Vice President Mike Pence met with the ASEAN Secretary General and ASEAN Permanent Representatives in Jakarta, Indonesia, and stated that the United States-ASEAN relationship without a doubt has benefitted both ASEAN and America—diplomatically, economically, and from the standpoint of national security; Whereas on February 16, 2016, at the Sunnylands Summit in California, the United States and ASEAN reaffirmed their shared commitment to maintain peace, security, and stability throughout the region;
Whereas in 2013 ASEAN, as a whole, was the seventh-largest economy in the world with an annual Gross Domestic Product (GDP) of $2.4 trillion, and is the United States’ fourth-largest export market with total exports reaching $102 billion in 2015; Whereas the United States and ASEAN have strong economic ties, as the United States is the single largest investor in ASEAN with accumulated United States foreign direct investment totaling almost $226 billion as of 2014, and economic relations with ASEAN supporting more than 500,000 jobs in the United States;
Whereas the United States-ASEAN partnership is vital to the security interests of the United States, as both the United States and the members of ASEAN have a shared common interest in a peaceful resolution of the South China Sea disputes and achieving a denuclearized North Korea; Whereas on November 4, 2002, the Declaration on the Conduct of Parties in the South China Sea was signed by all members of ASEAN and the People’s Republic of China, committing all parties to exercise self-restraint in the conduct of activities that would complicate or escalate disputes and affect peace and stability;
Whereas ASEAN is a partner to the United States on key transnational challenges, such as terrorism, violent extremism, environmental degradation, energy, infectious diseases, disarmament, proliferation of weapons of mass destruction, cybersecurity, trafficking in persons, illicit trafficking of wildlife and timber, and illegal, unregulated, and unreported fishing; and Whereas the 2016 East Asia Summit in Vientiane adopted a statement on nonproliferation that reaffirmed the United States, ASEAN, and other Dialogue Partners’ support for efforts at the national, regional, and international level to promote nuclear disarmament, nuclear nonproliferation, and peaceful uses of nuclear energy, and reiterated the importance of nuclear security to combating nuclear terrorism: Now, therefore, be it 
 
That the House of Representatives— (1)supports and affirms the elevation of the United States-ASEAN relationship to a strategic partnership, and reaffirms the United States commitment to promoting a rules-based order in the Asia-Pacific and economic growth, peace, human rights and stability in Southeast Asia; 
(2)recognizes the value of ASEAN working with economic, political, and security partners, such as Australia, Canada, the European Union, India, Japan, New Zealand, Norway, the Republic of Korea, and Taiwan both inside and outside of Asia, to both strengthen existing initiatives such as the United States-ASEAN Connect and to develop new initiatives that address mutual strategic concerns; (3)encourages the enhancement of economic engagement between the United States and ASEAN through the elimination of trade barriers; 
(4)supports cooperation with ASEAN to implement practical counter-terrorism and countering violent extremism measures, including efforts to counter homegrown radicalization and stem foreign fighter travel; (5)supports efforts by ASEAN member states and other regional states, including the People’s Republic of China, to address maritime and territorial disputes in a constructive manner and to pursue claims, through diplomacy and the use of legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea to further promote peace and stability in the region; 
(6)urges all parties to maritime and territorial disputes in the Asia-Pacific region to— (A)exercise self-restraint in the conduct of activities that would undermine stability or escalate disputes through the use of coercion, intimidation, or military force; and 
(B)refrain from efforts to militarize uninhabited islands, reefs, shoals, and other features, through actions including the construction of new garrisons and facilities, and the relocation of additional military personnel, materiel, or equipment; and (7)reaffirms the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urges ASEAN to make increased efforts to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants.
 
Karen L. Haas,Clerk.
